Citation Nr: 0620474	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  05-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare System and Regional 
Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Anchorage, Alaska, Healthcare System and Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In May 2006, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Anchorage RO.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in April 2004, subsequent to its initial adjudication 
of the claim, to include notice that he should submit all 
pertinent evidence in his possession.  The veteran was also 
informed in April 2004 that evidence from sources other than 
service records may be used as supporting evidence of his 
claimed in-service stressor.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in a letter 
mailed in May 2006. 

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records, personnel 
records, and post-service treatment records.  The Board notes 
that the originating agency attempted to obtain clinical 
records from Camp Butler and Camp Huage in Okinawa, Japan; 
however, no records were located.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim on a de novo basis in January 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App.


Analysis

The veteran contends that he developed PTSD as a result of an 
incident of physical and sexual assault while in service.  
Specifically, the veteran testified at his hearing that in 
August 1970, while on his way to Vietnam, he was attacked and 
sexually assaulted in Okinawa, Japan.  While the veteran 
attempted to report this incident to the local police, 
however, they refused to help him.  The veteran has also 
stated that he was treated for cuts to his face and ear the 
following morning.

Service medical records from August 1970 show that the 
veteran was treated for heachaches; however the record 
contains no evidence that he was treated for cuts to his face 
and ear.  In June 1971 the veteran was seen for a 
psychological referral.  The examiner noted that the veteran 
had been trying to get out of the Marines for the past year 
and was unable to adjust to his current duty, although the 
examiner did conclude that the veteran was fit for duty.  In 
August 1971 the veteran was diagnosed with a maladjusted and 
antisocial personality.  

Military personnel records show that the veteran was 
reprimanded for going AWOL both before and after being 
stationed in Vietnam.  He was discharged from military 
service in August 1971 due to self-admitted drug usage.  The 
report of examination for discharge is negative for any 
abnormal psychological findings. 

The Board notes that there is conflicting evidence concerning 
whether the veteran meets the criteria for a valid diagnosis 
of PTSD.  An October 2003 statement from the veteran's 
private psychologist notes that the veteran reported 
experiencing several traumatic events while serving on active 
duty, including an assault that occurred prior to his 
deployment in Vietnam.  The psychologist opined that these 
traumatic events have led to the veteran's current PTSD.  
Also supportive of the veteran's claim are VA treatment 
records containing a diagnosis of PTSD from a licensed social 
worker based on the veteran's reported history of in-service 
stressors.

On the other hand, the examiner at the veteran's December 
2005 VA examination concluded that a diagnosis of PTSD was 
not appropriate.  After reviewing the entire claims folder, 
the examiner noted that it was not possible to corroborate 
the veteran's reported history, although the claim folder did 
contain ample discussion of the veteran's in-service 
discipline problems and drug abuse.  As there was no 
verifiable stressor, the examiner diagnosed the veteran with 
a personality disorder with antisocial and passive aggressive 
traits.

The Board finds that the opinions of the veteran's private 
psychologist and VA social worker are of limited probative 
value.  The veteran attended sessions with the VA social 
worker for several years; however the therapist has a degree 
in social work and did not in any way establish her 
credentials to render a psychiatric diagnosis.  In addition, 
neither the VA therapist nor the private psychologist 
reviewed the veteran's pertinent medical history, including 
service records, and both their diagnoses were based on the 
veteran's recitation of history.  In the Board's opinion, the 
most probative evidence concerning whether the veteran has 
PTSD is the examination report of the VA examiner.  This 
examination was performed by a physician, who is presumably 
competent to determine whether the veteran meets the criteria 
for a diagnosis of PTSD.  Additionally, the examiner reviewed 
the entire claims folder, including the veteran's service 
medical and personnel records, and properly supported his 
conclusion that a diagnosis of PTSD was not warranted.  

As the preponderance of the evidence establishes that the 
veteran does not have PTSD, there is no reasonable doubt to 
be resolved in the veteran's favor and the claim must be 
denied.  

ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


